Name: 91/393/EEC: Commission Decision of 30 July 1991 amending Decision 91/146/EEC concerning protective measures against cholera in Peru
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  health;  fisheries;  America
 Date Published: 1991-07-31

 Avis juridique important|31991D039391/393/EEC: Commission Decision of 30 July 1991 amending Decision 91/146/EEC concerning protective measures against cholera in Peru Official Journal L 209 , 31/07/1991 P. 0042 - 0042 Finnish special edition: Chapter 3 Volume 38 P. 0095 Swedish special edition: Chapter 3 Volume 38 P. 0095 COMMISSION DECISION of 30 July 1991 amending Decision 91/146/EEC concerning protective measures against cholera in Peru (91/393/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), and in particular Article 19 thereof, Whereas Commission Decision 91/146/EEC of 19 March 1991 concerning protective measures against cholera in Peru (2), permits the importation into Community territory of certain consignments of fisheries products covered by appropriate guarantees given by the official Peruvian authorities; Whereas in the particular case of trout produced and exported by Piscifactorias de Los Andes SA in the province of ConcepciÃ ³n which has been declared free of cholera by the official Peruvian authorities the appropriate guarantees are satisfactory; Whereas, nevertheless, each consignment exported to the Community should be accompanied by an attestation from the official authorities that the province is free of cholera; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 91/146/EEC is replaced by the following: 'Article 2 The prohibition laid down in Article 1 shall not apply: 1. to consignments of sea fisheries products with the exception of bivalve molluscs and fishery products from artisanal fisheries originating in Peru and accompanied by an official certificate delivered by Cerper (public enteprise for the certification of fisheries products of Peru) comprising the following elements: - number and date, - description of consignment and nature of treatment, - registration and approval number of the factory, - attestation that the factory is subject to stringent inspection by officers of Cerper, - attestation that the processing methods conform to Cerper circular 70-021/91 of 21 February 1991, - signature of an official representative of Cerper; 2. consignments of rainbow trout (salmo gairdneri) produced by Piscifactorias de Los Andes SA and accompanied by the official certificate referred to in 1 together with an attestation from the Peruvian Ministry of Health that at the date of despatch no case of cholera had been detected in the province of ConcepciÃ ³n.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 73, 20. 3. 1991, p. 34.